            Case 16-42745                  Doc 55            Filed 04/01/19 Entered 04/01/19 14:27:17                               Main Document
   Fill in this information to identify the case:
                                                                          Pg 1 of 7
Debtor 1                 Dorothea F Kincade­Terry
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Eastern District of Missouri
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1642745
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             15
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           05/01/2019
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             913.14
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      6 ____
                                                                    ____ 3 ____
                                                                            2 ____
                                                                                6

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           308.56                                                                                 280.70
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Dorothea F Kincade­Terry                                                                 1642745
      Debtor 1  ________________________________________________________     Case number (if known) ______________________
     Case     16-42745
                First Name   Doc      55 Filed Last
                              Middle Name        04/01/19
                                                    Name         Entered 04/01/19   14:27:17 Main Document
                                                           Pg 2 of 7
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Rosemary Allen
      ______________________________________________________________
      Signature
                                                                                      04/01/2019
                                                                                Date _______________




 Print:______________________________________________________________
        ALLEN,ROSEMARY                                                           VP Loan Documentation
                                                                                ____________________________________________________________
        First Name              Middle Name           Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
         Case 16-42745        Doc 55      Filed 04/01/19           Entered 04/01/19 14:27:17         Main Document
                       UNITED STATES Pg
                                     BANKRUPTCY
                                        3 of 7  COURT
                                                      Eastern District of Missouri


                                                  Chapter 13 No. 1642745
                                                  Judge: Barry S. Schermer

In re:
Dorothea F Kincade-Terry
                                         Debtor(s).

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 02, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                            By U.S. Postal Service First Class Mail Postage Prepaid
                                   Dorothea F Kincade-Terry
                                   237 New York St

                                   Saint Louis MO 63122



                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                   N/A




Debtor’s Attorney:                 By U.S. Postal Service First Class Mail Postage Prepaid
                                   Jonathan Edward Brent
                                   Attorney
                                   462 N Taylor Ste 105

                                   St. Louis MO 63108


                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                   N/A




Trustee:                           By U.S. Postal Service First Class Mail Postage Prepaid
                                   Diana S. Daugherty
                                   Chapter 13 Trustee
                                   P. O. Box 430908

                                   St. Louis MO 63143

                                                         _______________________________________________
                                                         /s/Rosemary Allen
                                                          VP Loan Documentation
                                                          Wells Fargo Bank, N.A.
                                                               PERF
        Case 16-42745              Doc 55     Filed 04/01/19 Entered 04/01/19 14:27:17 Main Document
                                 Return Mail Operations    Pg 4 of 7   Escrow Review Statement
                                 PO Box 14547
                                                                                           For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                           Statement Date:                                   March 11, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                237 NEW YORK ST
                                                                                                SAINT LOUIS MO 63122-7239


                                                                                           Customer Service
                                                                                                 Online                           Telephone
                                                                                                 wellsfargo.com                   1-800-340-0473
          DOROTHEA F KINCADE-TERRY
                                                                                                 Correspondence                   Hours of operation
          237 NEW YORK ST                                                                        PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          SAINT LOUIS MO 63122-7239                                                              Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                                $31.07
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the May 1, 2019 payment, the contractual portion of the
        escrow payment decreases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  04/01/2019 payment date   the 05/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $632.44                   $632.44

 Escrow payment                             $308.56                  $280.70                Starting May 1, 2019 the new contractual payment
 Total payment amount
                                                                                            amount will be $913.14
                                           $941.00                   $913.14

       Option 2                  Pay the shortage amount of $31.07
                                  Previous payment through New payment beginning with
                                  04/01/2019 payment date   the 05/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $632.44                   $632.44

 Escrow payment                             $308.56                   $278.11               Starting May 1, 2019 the new contractual payment
 Total payment amount                                                                       amount will be $910.55
                                           $941.00                   $910.55




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $31.07 to the address that appears on this coupon.
  DOROTHEA F KINCADE-TERRY
                                                                  This payment must be received no later than May 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 10394
              Des Moines, IA 50306-0394




        708                            8 10 02 00094100 00091055 00097207 00003107 7
                                                                                                                                  Page 2 of 3
       Case 16-42745              Doc 55         Filed 04/01/19 Entered 04/01/19 14:27:17                             MainNumber:
                                                                                                                      Loan Document
                                                              Pg 5 of 7
     Part 2 - Payment calculations
You have a shortage of $31.07. For the past review period, the projected amount of your escrow items was $3,337.33. For the coming year, the
projected amount to be paid from your escrow is $3,337.33.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                       New monthly
                                   05/16 - 04/17     05/17 - 04/18        05/18 - 03/19   05/19 - 04/20
                                                                                                                      # of               escrow
                                     (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                     months              amount

Property taxes                          $2,070.73         $2,330.07           $2,332.85      $2,332.85        ÷         12       =          $194.40
Property insurance                        $929.55           $982.43           $1,004.48      $1,004.48        ÷         12       =           $83.71
Total taxes and insurance               $3,000.28          $3,312.50          $3,337.33      $3,337.33        ÷         12       =          $278.11
Escrow shortage                             $0.00           $146.00            $390.26          $31.07        ÷         12       =             $2.59**

Total escrow                            $3,000.28         $3,458.50           $3,727.59      $3,368.40        ÷         12       =          $280.70


**
 This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                  (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance January, 2020                                    -$31.07          table)

Minimum balance for the escrow account                               -             $0.00


Escrow shortage                                                     =            -$31.07
         Case 16-42745              Doc 55            Filed 04/01/19 Entered 04/01/19 14:27:17                                   Main DocumentPage 3 of 3
                                                                                                                                 Loan Number:
                                                                   Pg 6 of 7

  Part 3 - Escrow account projections
Escrow account projections from May, 2019 to April, 2020
                                          What we
              Payments to                 expect to                                                                     Projected escrow        Balance required
Date            escrow                     pay out         Description                                                      balance              in the account
Apr 2019                                                   Starting balance                                                    $803.27                     $834.34
May 2019              $278.11                   $0.00                                                                         $1,081.38                   $1,112.45
Jun 2019              $278.11                   $0.00                                                                         $1,359.49                   $1,390.56
Jul 2019              $278.11                   $0.00                                                                         $1,637.60                   $1,668.67
Aug 2019              $278.11                   $0.00                                                                         $1,915.71                   $1,946.78
Sep 2019              $278.11                   $0.00                                                                         $2,193.82                   $2,224.89
Oct 2019              $278.11                   $0.00                                                                         $2,471.93                   $2,503.00
Nov 2019              $278.11                   $0.00                                                                        $2,750.04                    $2,781.11
Dec 2019              $278.11                $2,332.85     ST LOUIS COUNTY (W)                                                 $695.30                     $726.37
Jan 2020              $278.11                $1,004.48     AMERPRISE AUTO HOME INS                                             -$31.07                       $0.00
Feb 2020              $278.11                   $0.00                                                                          $247.04                     $278.11
Mar 2020              $278.11                   $0.00                                                                          $525.15                     $556.22
Apr 2020              $278.11                   $0.00                                                                          $803.26                     $834.33

Totals           $3,337.32                   $3,337.33



  Part 4 - Escrow account history
Escrow account activity from May, 2018 to April, 2019
                      Deposits to escrow                     Payments from escrow                                                         Escrow balance
   Date      Actual      Projected Difference            Actual   Projected Difference                Description             Actual         Projected Difference
May 2018                                                                                          Starting Balance              $175.69        $828.14         -$652.45
May 2018        $0.00           $276.04     -$276.04        $0.00             $0.00      $0.00                                  $175.69       $1,104.18       -$928.49

Jun 2018       $262.19          $276.04       -$13.85       $0.00             $0.00      $0.00                                  $437.88       $1,380.22       -$942.34

Jul 2018      $308.56           $276.04       $32.52        $0.00             $0.00      $0.00                                  $746.44       $1,656.26       -$909.82

Aug 2018      $308.56           $276.04       $32.52        $0.00             $0.00      $0.00                                $1,055.00       $1,932.30        -$877.30

Sep 2018      $308.56           $276.04       $32.52        $0.00             $0.00      $0.00                                $1,363.56      $2,208.34        -$844.78

Oct 2018      $308.56           $276.04       $32.52        $0.00             $0.00      $0.00                                 $1,672.12     $2,484.38         -$812.26

Nov 2018      $308.56           $276.04       $32.52        $0.00             $0.00      $0.00                                $1,980.68      $2,760.42         -$779.74

Dec 2018       $617.12          $276.04      $341.08     $2,332.85     $2,330.07          $2.78   ST LOUIS COUNTY (W)           $264.95        $706.39         -$441.44
                                                                                                  AMERPRISE AUTO HOME INS
Dec 2018        $0.00            $0.00         $0.00     $1,004.48            $0.00   $1,004.48                                -$739.53        $706.39       -$1,445.92
                                                                                                  AMERPRISE AUTO HOME INS
Jan 2019        $0.00           $276.04     -$276.04        $0.00        $982.43      -$982.43                                 -$739.53          $0.00         -$739.53

Feb 2019       $617.12          $276.04      $341.08        $0.00             $0.00      $0.00                                 -$122.41        $276.04        -$398.45

Mar 2019       $617.12          $276.04      $341.08        $0.00             $0.00      $0.00                                  $494.71        $552.08          -$57.37
(estimate)

Apr 2019      $308.56           $276.04       $32.52        $0.00             $0.00      $0.00                                  $803.27        $828.12          -$24.85
(estimate)

Totals       $3,964.91      $3,312.48        $652.43     $3,337.33     $3,312.50        $24.83




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 16-42745   Doc 55   Filed 04/01/19 Entered 04/01/19 14:27:17   Main Document
                                      Pg 7 of 7
